Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Daniel Schatz on 08/04/2022.

Replace independent claim 1 with the following:
1. (Currently Amended) A flexible display panel comprising a display region and a non-display region, wherein a part of the flexible display panel disposed in the non-display region comprises a flexible substrate, a multi-barrier layer, and a planarization layer, and
wherein a thin film transistor (TFT) array layer is formed on the multi-barrier layer and the TFT array layer is disposed on the display region;
wherein a cutting track is defined at a peripheral edge of the non-display region, a groove is defined in the cutting track, and an end of the planarization layer extends to at least an interface formed between the multi-barrier layer and the flexible substrate through a sidewall of the groove; and
wherein layers of the flexible display panel corresponding to a position of the groove defined in the cutting track are free of an inorganic layer; and 
wherein the groove is defined in the multi-barrier layer, the groove penetrates the multi-barrier layer and a part of the flexible substrate, the groove exposes a portion of a side surface of the flexible substrate, and the planarization layer covers the portion of the side surface of the flexible substrate; and
wherein a depth of the groove is greater than the thickness of the multi-barrier layer.

Replace independent claim 7 with the following:
7. (Currently Amended) A method of manufacturing a flexible display panel comprising a display region, a non-display region, and a cutting track defined at a peripheral edge of the non-display region, wherein the method comprises following steps:
S10, forming a multi-barrier layer on a flexible substrate, wherein the cutting track is defined in the multi-barrier layer;
S20, forming a thin film transistor (TFT) array layer on the multi-barrier layer, wherein the TFT array layer is disposed on the display region;
S30, forming a groove on a part of the multi-barrier layer corresponding to a position of the cutting track, wherein the groove penetrates the multi-barrier layer and a part of the flexible substrate, and wherein layers of the flexible display panel corresponding to a position of the groove defined in the cutting track are free of an inorganic layer, and the groove exposes a portion of a side surface of the flexible substrate; and
S40, forming a planarization layer on the multi-barrier layer, wherein the planarization layer completely covers the TFT array layer, and an end of the planarization layer extends to at least an interface formed between the multi-barrier layer and the flexible substrate through a sidewall of the groove, and the planarization layer covers the portion of the side surface of the flexible substrate; and
wherein a depth of the groove is greater than the thickness of the multi-barrier layer.

Allowable Subject Matter
Claims 1 and 3-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1 and 7, the prior art of record fails to teach or render obvious the combination of limitations of claims 1 and 7 “the groove penetrates the multi-barrier layer and a part of the flexible substrate, the groove exposes a portion of a side surface of the flexible substrate, and the planarization layer covers the portion of the side surface of the flexible substrate and wherein a depth of the groove is greater than the thickness of the multi-barrier layer” taken in combination with all other limitations of each respective independent claim 1.
Dependent claims 3-6 and 8-10 respectively are inherit the above allowable subject matter and are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cai et al. (CN 110504295), Fang (US Pub #2020/0006680), Choi et al. (US Pat # 10,672,304), Yu et al. (US Pat # 11,1146,27), Yang et al. (US Pat # 11,087,647) Jeong et al. (US Pub# 2018/0090698), Seon et al. (US Pat # 11,348,985), Jung et al. (US Pat # 11,335,867), Lim et al. (US Pat # 11,329,255), Park et al. (US Pat# 11,329,070), Sun et al. (US Pat# 11,316,137) and Choi et al. (US Pat# 11,158,687).
Cai discloses a flexible display panel (Fig. 2) comprising a display region (Fig. 2: A) and a non-display region (Fig. 2: B), wherein a part of the flexible display panel disposed in the non- display region (Fig. 2: B) comprises a flexible substrate (Fig. 2: 11), a multi-barrier layer (Fig. 2: combination of 14 and 15), and a planarization layer (Fig. 2: 16) and wherein a cutting track (where groove is formed, see examiner’s mark-up below) is defined at a peripheral edge (see Examiner’s mark-up below) of the non- display region (B), a groove (the peripheral edge of the non-display region as shown in the Examiner’s mark-up below considered sufficient to meet the broadest reasonable interpretation of the label “groove”) is defined in the cutting track (see Examiner’s mark-up below), and an end of the planarization layer (16) extends to at least an interface formed between the multi-barrier layer (combination of 14 and 15) and the flexible substrate (11) through a sidewall of the groove (see Examiner’s mark-up below).


    PNG
    media_image1.png
    438
    577
    media_image1.png
    Greyscale

Fang discloses a flexible display panel (Fig. 7) comprising a display region and a non-display region, wherein a part of the flexible display panel disposed in the non-display region comprises a flexible substrate (11), a multi-barrier layer (13-17), and a planarization layer (22), and wherein a cutting track (21) is defined at a peripheral edge of the non-display region, a groove (21) is defined in the cutting track, and an end of the planarization layer (22) extends to at least an interface formed between the multi-barrier layer (13-17) and the flexible substrate (11) through a sidewall of the groove (21) and wherein the groove (21) is defined in the multi-barrier layer (13-17), the groove (21) penetrates the multi-barrier layer (13-17) and a part of the flexible substrate (11), and the planarization layer (22) covers the portion of the side surface of the flexible substrate (11).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHSEN AHMADI/            Primary Examiner, Art Unit 2896